DETAILED ACTION
This Office Action is in response to an application that was filed on 03/13/2020. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2020/0258689 A1 and Kato hereinafter), as evidenced by Shimada et al. (US 2016/0155570 Al and Shimada hereinafter), in view of Chun et al. (US 2020/0161048 Al and Chun hereinafter), and in further view of Takahashi (US 2018/0040424 A1 and Takahashi hereinafter).
Regarding claim 1, Kato discloses a multilayer ceramic capacitor (item 10 of Figs. 1-3 & item 10a of Fig. 8 & item 10b of Fig. 15 and ¶[0064_0099 & 0149] shows and indicates multilayer ceramic capacitor 10/10a/10b) comprising: a ceramic body including a stack of a plurality of dielectric layers and a plurality of first and second internal electrodes (items 11 of Figs. 1-3 & items 21. 22, 23 of Figs. 2-3 & item 20 of Fig. 2 & item 30 of Figs. 3_8_15 and ¶[0067-0068_0073 _0076_0100 & 0150] shows and indicates ceramic body 11 including dielectric stack layers 21 {ceramic layers 21 of capacitance forming unit 20 indicated in ¶[0073]} of plurality of dielectric layers 21 & 30 {stack of ceramic layers 21 and the protective portion 30 indicated in ¶[0067 _0076_0100 & 0150]} and a plurality of first internal electrodes 22 and second internal electrodes 23 {indicated in ¶[0068]}), the ceramic body having a first main surface and a second main surface that face each other in a stacking direction, a first side surface and a second side surface that face each other in a width direction orthogonal to the stacking direction, and a first end face and a second end face that face each other in a length direction orthogonal to the stacking direction and the width direction (items M, S, X, Y, Z of Figs. 1_3 & items E, M, X, Y, Z of Fig. 2 and ¶[0065] shows and indicates ceramic body 11 has first main surface M-1st and second main surface M-2nd that face each other in a stacking direction Z, first side surface S-1st and second side surface S-2nd that face each other in a width direction Y orthogonal to the stacking direction Z, and first end face E-1st and second end face E-2nd that face each other in a length direction X orthogonal to the stacking direction Z and the width direction Y); a first external electrode electrically connected to each of the first internal electrodes at the first end face of the ceramic body (item 12 of Figs. 1-2 and ¶[0066 & 0069] shows and indicates first external electrode 12 electrically connected to each of the first internal electrodes 22 at the first end face E-1st of ceramic body 11); and a second external electrode electrically connected to each of the second internal electrodes at the second end face of the ceramic body (item 13 of Figs. 1-2 and ¶[0066 & 0069] shows and indicates second external electrode 13 electrically connected to each of the second internal electrodes 23 at the second end face E-2nd of ceramic body 11), wherein each of the plurality of dielectric layers containing Ba, Ti, and Si (item R1 of Fig. 4 & item R2 of Fig. 5 & Figs. 1-3_8 and abstract & ¶[0074_0076_0078_0081_0100 & 0150] indicates where each of the plurality of dielectric layers 21 & 30 contains Ba, Ti and the dielectric layer section 30 of the plurality of dielectric layers 21 & 30 contains Si {protective portion 30 has second region R2 that includes a higher content of silicon than the content of silicon in the first region R1}), and the plurality of dielectric layers include an outer dielectric layer located on an outermost side of the ceramic body in the stacking direction, an inner dielectric layer located between the first and second internal electrodes adjacent to each other in the stacking direction, and a side margin portion in a region where the first and second internal electrodes do not exist when the ceramic body is viewed in the stacking direction (items 31, 32 of Figs. 3_8_15 and ¶[0076_0099-0100 & 0149-0150] shows and indicates the plurality of dielectric layers 21 & 30 includes outer dielectric layer portion 31-upper {upper cover layer 31 of protective portion 30} and outer dielectric layer portion 31-lower {lower cover layer 31 of protective portion 30} that are both located on an outermost side of ceramic body 11 in the stacking direction Z; where the plurality of dielectric layers 21 & 30 includes inner dielectric layer portion 21 located between the first internal electrode 22 and second internal electrode 23 adjacent to each other in the stacking direction Z; and where the plurality of dielectric layers 21 & 30 includes side margin portion 32-left {left side margin 32 of protective portion 30} and side margin portion 32-right {right side margin 32 of protective portion 30} that are both in a region where first internal electrodes 22 and second internal electrodes 23 do not exist when ceramic body 11 is viewed in the stacking direction Z), and in at least one of the outer dielectric layer, the inner dielectric layer and the side margin portion, the Si segregate in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles as seen in a plane defined in the stacking direction and the width direction at a central position in the length direction (Figs. 2-3_8_15 and ¶[0081_0088_0100 & 0150] indicates where outer dielectric layer portions 31-upper & 31-lower and side margin portions 32-left & 32-right have Si in the first region R1 to be segregated at the grain-boundary triple points {defined in ¶[0088] and as evidenced by Shimada in ¶[0072]}  of three ceramic particles of the ceramic particles that is interpreted to be seen in a plane that is defined in the stacking direction Z and the width direction Y at a central position in the length direction X).
Kato discloses the claimed invention except a dielectric layer contains Ba, Ti, and P; a dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles.
Chun discloses a dielectric layer contains Ba, Ti, and P (claims 6 & 8 indicates the dielectric layer contains Ba, Ti, and P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dielectric layer contains Ba, Ti, and P into the structure of Kato. One would have been motivated in the multilayer ceramic capacitor of Kato and have the dielectric layer contains Ba, Ti, and P in order to improved reliability of the dielectric layer with a uniform microstructure by preventing abnormal grain growth, as indicated by Chun in ¶[0066], in the multilayer ceramic capacitor of Kato.
However, Kato and Chun does not disclose a dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles.
Takahashi discloses a dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles (¶[0088] indicates in the second embodiment where the dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles, where the P in P2O5 forms a segregation phase existing in a grain boundary {grain boundary triple point} in the dielectric composition containing the secondary phase; therefore, the multilayer ceramic capacitor of modified Kato will have at least one of the outer dielectric layer, the inner dielectric layer and the side margin portion, with the P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles as seen in a plane defined in the stacking direction and the width direction at a central position in the length direction by incorporating the dielectric composition of the second embodiment of Takahashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles into the structure of modified Kato. One would have been motivated in the multilayer ceramic capacitor of modified Kato and have the dielectric layer have the P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles in order to provide a reliable dielectric composition by suppressing the effects of increase movement of the majority carrier electrons decreasing resistivity through a change ratio of the resistivity that can be kept low in a wider temperature range and by containing the dielectric composition phase at the predetermined amount to maintain high insulation performance over a wide temperature range, as indicated by Takahashi in ¶[0081 & 0088], in the multilayer ceramic capacitor of modified Kato.

Regarding claim 2, modified Kato discloses a multilayer ceramic capacitor, wherein a content of the P is 0.005 part by mole to 0.20 part by mole with respect to 100 parts by mole of Ti (Kato: Figs. 1-3_8_15 and ¶[0074_0076_0100 & 0150] indicates where the plurality of dielectric layers 21 & 30 is a polycrystal of a barium titanate (BaTiO3) based material; Chun: claims 6 & 8 indicates a dielectric composition of  BaTiO3 containing P in an amount of 0.1 wt % or lower; therefore, it can be deduced that the mole content of P to the mole content Ti will be 0.005 to 0.20 part by mole to 100 parts by mole of Ti  based on the chemical formula of barium titanate).

Regarding claim 12, modified Kato discloses a multilayer ceramic capacitor, wherein a source of the P is phosphate ester (Chun: ¶[0046] indicates where the source of P is phosphate ester).

Claims 5, 6, 7, 8, 9, 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (evidenced by Shimada), in view of Chun and Takahashi, as detailed in the rejection of claim 1 above, and in further view of Shimada.
Regarding claim 5, modified Kato discloses the claimed invention except, wherein each of the plurality of dielectric layers includes R, the R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti.
Shimada discloses wherein each of the plurality of dielectric layers includes R, the R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti (abstract & ¶[0018] indicates where each of the plurality of dielectric layers includes R, the R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the plurality of dielectric layers includes R, the R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti into the structure of modified Kato. One would have been motivated in the multilayer ceramic capacitor of modified Kato and have each of the plurality of dielectric layers include R, where R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, with the content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti in order to prevent abnormal grain growth in the dielectric layers by preventing the formation of the Ni in the internal electrodes and Mg in the capacitance forming unit (indicated by Kato in ¶[0075]) to segregation together during firing/sintering, as indicated by Shimada in ¶[0014-0015], in the multilayer ceramic capacitor of modified Kato.

Regarding claim 6, modified Kato discloses a multilayer ceramic capacitor, wherein a content of the R is equal to or greater than 0.5 part by mole and equal to or less than 2.5 parts by mole with respect to 100 parts by mole of Ti (Shimada: abstract & ¶[0018 & 0021]  indicates where the content of the R is equal to or greater than 0.5 part by mole and equal to or less than 2.5 parts by mole with respect to 100 parts by mole of Ti {0.50 to 4.00 parts by mole}).
Regarding claim 7, modified Kato discloses a multilayer ceramic capacitor, wherein each of the plurality of dielectric layers further includes M, the M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti (Shimada: abstract & ¶[0018 & 0022] indicates where each of the plurality of dielectric layers further includes M, the M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti {0.10 to 2.00 part by mole}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the plurality of dielectric layers further includes M, the M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti into the structure of modified Kato. One would have been motivated in the multilayer ceramic capacitor of modified Kato and have each of the plurality of dielectric layers further includes M, where M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, with the content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti in order to prevent abnormal grain growth in the dielectric layers by preventing the formation of the Ni in the internal electrodes and Mg in the capacitance forming unit (indicated by Kato in ¶[0075]) to segregate together during firing/sintering, as indicated by Shimada in ¶[0014-0015], in the multilayer ceramic capacitor of modified Kato.

Regarding claim 8, modified Kato discloses a multilayer ceramic capacitor, wherein the content of the M is 0.5 part by mole to 2.0 parts by mole with respect to 100 parts by mole of Ti (Shimada: abstract & ¶[0018 & 0022] indicates where the content of the M is 0.3 part by mole to 2.0 parts by mole with respect to 100 parts by mole of Ti {0.10 to 2.00 part by mole}).

Regarding claim 9, modified Kato discloses the claimed invention except, wherein each of the plurality of dielectric layers further includes M, the M is at least one type selected from Mg, Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti.
Shimada discloses wherein each of the plurality of dielectric layers further includes M, the M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti (abstract & ¶[0018 & 0022] indicates where each of the plurality of dielectric layers further includes M, the M is at least one type selected from Zr, Mn, Co, Fe, Cr, Cu, Al, V, Mo, and W, and a content of the M is 0.3 part by mole to 4.0 parts by mole with respect to 100 parts by mole of Ti {0.10 to 2.00 part by mole}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the plurality of dielectric layers includes R, the R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti into the structure of modified Kato. One would have been motivated in the multilayer ceramic capacitor of modified Kato and have each of the plurality of dielectric layers include R, where R is at least one type selected from La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Y, and a content of the R is 0.3 part by mole to 5.0 parts by mole with respect to 100 parts by mole of Ti in order to prevent abnormal grain growth in the dielectric layers by preventing the formation of the Ni in the internal electrodes and Mg in the capacitance forming unit (indicated by Kato in ¶[0075]) to segregate together during firing/sintering, as indicated by Shimada in ¶[0014-0015], in the multilayer ceramic capacitor of modified Kato.

Regarding claim 10, modified Kato discloses a multilayer ceramic capacitor, wherein the content of the M is 0.5 part by mole to 2.0 parts by mole with respect to 100 parts by mole of Ti (Shimada: abstract & ¶[0018 & 0022] indicates where the content of the M is 0.3 part by mole to 2.0 parts by mole with respect to 100 parts by mole of Ti {0.10 to 2.00 part by mole}).

Regarding claim 13, modified Kato discloses a multilayer ceramic capacitor, wherein each of the plurality of dielectric layers include ceramic particles having a core portion made of a perovskite-type compound containing the Ba and the Ti; and a shell portion containing the R and the M around the core portion (Shimada: ¶[0069-0071] indicates where each of the plurality of dielectric layers include ceramic particles having a core portion made of a perovskite-type compound containing the Ba and the Ti; and a shell portion containing the R and the M around the core portion).

	Regarding claim 14, modified Kato discloses a multilayer ceramic capacitor, wherein the core portion is made of barium titanate not containing at least Ca; and the shell portion contains Ca, Mg, the R and the M around the core portion (Shimada: ¶[0070] indicates where the core portion is made of barium titanate not containing at least Ca; and the shell portion contains Ca, Mg, the R and the M around the core portion).

	Regarding claim 15, modified Kato discloses a multilayer ceramic capacitor, herein the core portion is BamTiO3 not containing Ca, the R, the M, and the Si, and 0.99≤m≤1.02 (Shimada: ¶[0070 & 0124] indicates where the core portion is BamTiO3 not containing Ca, the R, the M, and the Si, and 0.99≤m≤1.02 {perovskite compound Ba1.0070TiO3}).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (evidenced by Shimada), in view of Chun and Takahashi, as detailed in the rejection of claim 1 above, and in further view of Takahashi.
Regarding claim 11, wherein, the outer dielectric layer and the side margin portion of the plurality of dielectric layers, the P and the Si segregate in at least one of the grain-boundary triple points (Kato: Figs. 2-3_8_15 and ¶[0081_0088 & 0150] indicates where outer dielectric layer portions 31-upper & 31-lower and side margin portions 32-left & 32-right have Si in the first region R1 to be segregated at the grain-boundary triple points {defined in ¶[0088] and as evidenced by Shimada in ¶[0072]} of three ceramic particles of the ceramic particles that is interpreted to be seen in a plane that is defined in the stacking direction Z and the width direction Y at a central position in the length direction X; Takahashi: ¶[0088] indicates in the second embodiment where the dielectric layer has a P segregated in at least one of grain-boundary triple points of three ceramic particles of the ceramic particles, where the P in P2O5 forms a segregation phase existing in a grain boundary {grain boundary triple point} in the dielectric composition containing the secondary phase).
However, modified Kato does not disclose wherein the inner dielectric layer, the Si segregate in at least one of the grain-boundary triple points.
Takahashi discloses wherein the inner dielectric layer, the Si segregate in at least one of the grain-boundary triple points (¶[0048] indicates in the first embodiment where the dielectric layer has an Si segregated in at least one of grain-boundary triple points, where the Si in 2MgO.SiO or 2MgO.SiO forms a segregation phase existing in a grain boundary {grain boundary triple point} in the dielectric composition containing the secondary phase; therefore, the multilayer ceramic capacitor of modified Kato will have each of the outer dielectric layer, the inner dielectric layer and the side margin portion of the plurality of dielectric layers, the P and the Si segregate in at least one of the grain-boundary triple points by incorporating the dielectric composition of the first embodiment of Takahashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the inner dielectric layer, the Si segregate in at least one of the grain-boundary triple points into the structure of modified Kato. One would have been motivated in the multilayer ceramic capacitor of modified Kato and have the inner dielectric layer, have the Si segregated in at least one of the grain-boundary triple points in order to provide a reliable dielectric composition by suppressing the effects of increase movement of the majority carrier electrons decreasing resistivity through a change ratio of the resistivity that can be kept low in a wider temperature range and by containing the dielectric composition phase at the predetermined amount to maintain high insulation performance over a wide temperature range, as indicated by Takahashi in ¶[0081 & 0088], in the multilayer ceramic capacitor of modified Kato.	

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 4, the primary reason for allowance is due to a multilayer ceramic capacitor, wherein a content of the P is 1 part by mole to 10 parts by mole with respect to 100 parts by mole of Si.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsumasa et al. (JP2004107200A, cited in the 06/17/2021 Korean Office Action) discloses a multilayer ceramic capacitor with dielectric layer that has an Si segregated in at least one of grain-boundary triple points, where Si is in the form of crystal phase M4R6O(SiO4)6 {M is at least one alkaline earth element; and R is at least one rare earth element}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847